Citation Nr: 0511388	
Decision Date: 04/21/05    Archive Date: 05/03/05

DOCKET NO.  02-05 117	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Whether the appellant became permanently incapable of self-
support prior to his 18th birthday, for the purpose of death 
pension benefits.  

WITNESS AT HEARING ON APPEAL

The veteran 


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel




INTRODUCTION

The veteran served on active duty from May 1943 to December 
1945.

This matter comes before the Board on appeal from a March 
2000 rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in North Little Rock, Arkansas.  
This case was previously before the Board in September 2003 
remanded for additional development and adjudication.


FINDINGS OF FACT

1.  The appellant is the veteran's son and attained the age 
of 18 years on December [redacted], 1967.

2.  At that time, the appellant had completed his high school 
education; subsequent to that time, he was enrolled in 
college courses.

3.  The evidence shows the appellant had infantile paralysis 
in 1951, at the age of 19 months, which resulted in complete 
paralysis of the left upper extremity and partial paralysis 
of right upper extremity and lower left extremity. 

4.  The evidence does not demonstrate that the appellant was 
permanently incapable of self-support due to mental or 
physical defect when he reached the age of 18 years.




CONCLUSION OF LAW

The appellant was not permanently incapable of self-support 
prior to attaining the age of 18 years, and may not be 
recognized as the helpless child of the veteran.  38 U.S.C.A. 
§§ 101(4)(A), 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.357, 3.356 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VCAA is applicable in this case.  The Act and 
implementing regulations essentially provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim and also includes new notification 
provisions.  

In Pelegrini v. Principi, 18 Vet.App. 112, (2004), referred 
to as Pelegrini II, the United States Court of Appeals for 
Veterans Claims (Court) essentially held that VA must provide 
notice "upon receipt" and "when" a substantially complete 
application for benefits is received.  This mandates that 
notice precede an initial unfavorable AOJ (agency of original 
jurisdiction) decision on a service-connection claim.  The 
Court also specifically recognized that where the notice was 
not mandated at the time of the initial AOJ decision, as is 
the situation in the veteran's case, the AOJ did not err in 
not providing such notice specifically complying with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159 because an 
initial AOJ adjudication had already occurred.  

In February 2000, the appellant filed a claim for death 
pension benefits.  In March 2000 the claim was denied.  A 
timely appeal was filed.  In letters dated in April 2004 and 
December 2004 the RO informed the appellant of the 
requirements of VCAA.  In a supplemental statement of the 
case, dated in February 2005, he was provided with the 
applicable law and regulations regarding VCAA.

For the reasons enumerated above, there is no indication that 
there is any prejudice to the veteran by the order of the 
events in this case.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  Any error in the sequence of events is not shown to 
have any effect on the case, or to cause injury to the 
veteran.  As such, the Board concludes that any such error is 
harmless, and does not prohibit consideration of this matter 
on the merits.  See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998); Miles v. Mississippi Queen, 753 F.2d 
1349, 1352 (5th Cir. 1985).  

Factual Background

The appellant, the veteran's son, essentially contends that 
he was and is incapable of self-support as a result of polio 
residuals and, as such, is the helpless child of the veteran.  
The evidence indicates that he was born on December [redacted], 1949.  
He attained the age of 18 on December [redacted], 1967.

Of record is a private evaluation report from the family 
physician, dated in October 1967.  The physician stated that 
the appellant was a severe polio cripple, with complete 
paralysis of the left upper extremity.  There was partial 
paralysis of the right upper extremity and left lower 
extremity.  The physician indicated that the appellant needed 
help with dressing, walked with a limp and wore braces on the 
right shoe. 

The appellant was examined by VA in November 1967.  The 
examiner reported that at the age of 19 months the appellant 
had infantile paralysis in 1951.  He had several surgical 
procedures to the right shoulder, the left hand and wrist, 
the right hand and the right foot.  He had some power in his 
right upper limb so that he could partially dress and undress 
himself.  Specifically he needed assistance with buttons and 
shoelaces.  He was able to feed and bathe himself.  He had 
marked atrophy and weakness of the muscles of his upper and 
lower limbs, but was able to stand and propel himself 
unassisted.  He did not use his left upper limb at all.  He 
had partial paralysis of the left lower extremity and right 
upper extremity.  The various other articulations of his back 
and limbs were free from limited periarticular swelling, 
tenderness or muscle spasm and limited motion.  He wore a 
brace on the right foot and leg to correct right foot drop.  

Neurological examination revealed the veteran was well 
oriented as to time, place and person.  He was alert, 
coherent, relevant in his responses, spoke spontaneously and 
was competent.  At present, he was a freshman at college.  
The examiner concluded that because of his residuals of 
anterior poliomyelitis since the age of 19 months, he was 
markedly handicapped in the use of all limbs, especially 
complete paralysis of his left upper and partial paralysis of 
his right upper and right lower limb.  

Social Security Administration records reflect that during 
medical evaluation in December 1972, the examiner determined 
that the clinical findings totally substantiated the history 
and facts of the veteran's case.  It was noted that the 
appellant had undergone rehabilitation training but training 
and ability had not proven enough for the appellant to obtain 
employment.  It was noted that the appellant was a high 
school graduate with 1-1/2 years of college.  He was 
considered disabled since October 1971 due to severe 
poliomyelitis with residual weakness.  Those benefits were 
awarded effective in 1972, when the claimant was about age 
23.

Also of record is a January 2000 opinion from the appellant's 
private physician, which indicates that the appellant was 
presently permanently incapable of self-support by reason of 
his physical defect.  

In June 2002, the appellant testified at a RO hearing that he 
was permanently disabled prior to the age of 18.  He noted 
that although he did attend college he did not finish.  

A subsequent statement submitted in February 2005 from the 
appellant's private physician noted that he has followed his 
since 1998.  The appellant had a history of polio at 19 
months of age, which caused atrophy of all his extremities, 
moreso involving the left arm and right leg.  The physician 
noted that according to his records the appellant had been 
disabled since about 1983 but did some work as late as 1993.  
Every year the appellant seemed to have more weakness and 
deterioration in his motor functions.  Currently the 
appellant was considered permanently disabled and incapable 
of self-support.  

Analysis

An eligible child of a veteran may be entitled to dependency 
and indemnity compensation (DIC) benefits in the event of a 
veteran's service-connected death or under 38 U.S.C.A. § 
1318, but only under certain circumstances.

For purposes of determining eligibility as a claimant under 
Title 38, a "child" must be unmarried and must be either 
under the age of 18, have become permanently incapable of 
self-support before the age of 18, or be between the ages of 
18 and 23 and pursuing a course of instruction at an approved 
educational institution.  38 U.S.C.A. § 101(4)(A) (West 
2002); 38 C.F.R. §§ 3.57(a)(1), 3.356 (2004).

An individual may be recognized at any age as a "child" of 
a veteran, so long as permanent incapacity for self-support 
at the date of attaining the age of 18 years is established.  
38 U.S.C.A. § 101(4) (West 2002); 38 C.F.R. § 3.57(a)(1)(ii) 
(2004).

The phrase "permanent incapacity for self-support" 
contemplates that the individual have a totally 
incapacitating disability, which causes a permanent inability 
to support himself/herself through his/her own efforts by 
reason of a physical or mental defect.  Id.; 38 C.F.R. § 
3.356; Dobson v. Brown, 4 Vet. App. 443, 445 (1993).  The 
issue is one of fact premised on competent evidence in the 
individual case.  Bledsoe v. Derwinski, 1 Vet. App. 32, 33 
(1990).

Principal factors for consideration are: (1) The fact that a 
claimant is earning his or her own support is prima facie 
evidence that he or she is not incapable of self-support.  
Incapacity for self-support will not be considered to exist 
when the child by his or her own efforts is provided with 
sufficient income for his or her reasonable support.

(2) A child shown by proper evidence to have been permanently 
incapable of self-support prior to the date of attaining the 
age of 18 years, may be so held at a later date even though 
there may have been a short intervening period or periods 
when his or her condition was such that he or she was 
employed, provided the cause of incapacity is the same as 
that upon which the original determination was made and there 
were no intervening diseases or injuries that could be 
considered as major factors.  Employment which was only 
casual, intermittent, tryout, unsuccessful, or terminated 
after a short period by reason of disability, should not be 
considered as rebutting permanent incapability of self- 
support otherwise established.

(3) It should be borne in mind that employment of a child 
prior or subsequent to the delimiting age may or may not be a 
normal situation, depending on the educational progress of 
the child, the economic situation of the family, indulgent 
attitude of parents, and the like.  In those cases where the 
extent and nature of disability raises some doubt as to 
whether they would render the average person incapable of 
self-support, factors other than employment are for 
consideration.

In such cases there should be considered whether the daily 
activities of the child in the home and community are 
equivalent to the activities of employment of any nature 
within the physical or mental capacity of the child which 
would provide sufficient income for reasonable support.  Lack 
of employment of the child either prior to the delimiting age 
or thereafter should not be considered as a major factor in 
the determination to be made, unless it is shown that it was 
due to physical or mental defect and not to mere 
disinclination to work or indulgence of relatives or friends.

(4) The capacity of a child for self-support is not 
determinable upon employment afforded solely upon sympathetic 
or charitable considerations and which involved no actual or 
substantial rendition of services.
38 C.F.R. § 3.356 (2004).

The evidence of record reflects that the appellant, who is 
now over 50 years old, is disabled.  He has been receiving 
Social Security Disability benefits for more than 30 years.  
The evidence further reflects that he has disabling residual 
paralysis and atrophy secondary to polio.  As noted above, 
the issue which must be resolved in this case is whether the 
appellant was permanently incapable of self-support by reason 
of mental or physical disability at the time of his 18th 
birthday.  In this case, the appellant was born in December 
1949 and attained the age of 18 in December 1967.  Thus, 
evidence discussing his condition during that period is of 
primary importance.

The conclusion, based upon a considered review of the 
totality of the evidence of record, is that the appellant was 
not permanently incapable of self-support at the time of his 
18th birthday.  Private and VA medical opinions from 1967, 
that were submitted in support of the appellant's claim, do 
not provide ample evidence that he was permanently incapable 
of self-support due to disabilities prior to his 18th 
birthday.  Although both indicated severe disability due to 
complete right upper extremity paralysis and partial 
paralysis of the left lower extremity and right upper 
extremity, neither physician went so far as to say the 
disability at that time was so severe as to render him 
permanently incapable of self support.

Moreover, the appellant was not precluded from completing 
high school and continuing with post-secondary education 
before his 18th birthday.  Although he did not complete 
college, there is no evidence that it was due to physical or 
mental defect.  While there is no evidence that he was 
employed before he reached the age of majority, there is 
likewise no evidence that this was due to an inability to 
work.  The applicable regulation provides that lack of 
employment of the child prior to age 18 or thereafter should 
not be considered a major factor, unless it is shown that it 
was due to physical or mental defect and not to mere 
disinclination to work or indulgence of relatives or friends.  
The Board further notes that evidence that the appellant 
attended high school full-time in the years directly 
preceding and subsequent to his birthday strongly suggests 
that he had the mental and physical capabilities that would 
have allowed him to work.

In addition, while SSA records clearly substantiate serious 
disability as early as 1971, they provide no evidence of 
mental or physical disorder that rendered the appellant 
helpless prior to his 18th birthday in 1967.  Evidence that 
the appellant was unemployable or incapable of self-support 
at some later point in time is not material to the issue 
presented here.  As such, in this case, the greater weight of 
the probative evidence of record does not establish that the 
appellant was permanently incapable of self-support by reason 
of mental or physical defect prior to or at the date of 
attaining 18 years.  Cumby v. West, 12 Vet. App. 363 (1999).  

The Board is cognizant of the assertions made by the 
appellant regarding the physical in support of the claim for 
benefits.  While the appellant is competent to describe 
observable manifestations of his physical condition he is not 
competent to provide medical evidence establishing that he 
was permanently incapable of self-support prior to or at the 
time of his 18th birthday.  See generally Ruiz v. Gober, 
10 Vet. App. 352, 356 (1997); Grivois v. Brown, 6 Vet. App. 
136, 140 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).

Accordingly, the Board finds that the preponderance of the 
evidence demonstrates that appellant was not a helpless child 
at the time of attaining age 18 years within the meaning of 
the applicable law and regulations and, as such, the appeal 
is denied.


ORDER

The appeal is denied.



____________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


